Citation Nr: 1136197	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand and nail disorder, to include as secondary to diabetes mellitus and/or the result of exposure to herbicides.

2.  Entitlement to service connection for a left hand and nail disorder, to include as secondary to diabetes mellitus and/or the result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to April 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case for further development in June 2010.  As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the prior remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the August 2011 written brief presentation, the Veteran's representative raised a service connection claim for hypertension, to include as secondary to the service-connected diabetes mellitus.  This claim has not been developed or adjudicated by the AOJ and, therefore, is not under the Board's jurisdiction.  As such, this claim is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The weight of the evidence does not establish that the Veteran's current right hand and nail disorder was proximately caused or aggravated by his service-connected diabetes mellitus, was incurred or aggravated as a result of exposure to herbicides during service in Vietnam, or was otherwise incurred or aggravated by any incident, disease, or injury during service.

2.  The weight of the evidence does not establish that the Veteran's current left hand and nail disorder was proximately caused or aggravated by his service-connected diabetes mellitus, was incurred or aggravated as a result of exposure to herbicides during service in Vietnam, or was otherwise incurred or aggravated by any incident, disease, or injury during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand and nail disorder have not been met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.310 (2010).

2.  The criteria for service connection for a left hand and nail disorder have not been met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in January 2005, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as of the responsibilities of the Veteran and VA in obtaining such evidence.  After the rating decision, in June 2006, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this second letter was cured by the subsequent readjudication of the Veteran's claims in a June 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

While the Veteran has not been specifically advised of the requirements to establish service connection on a presumptive basis as due to herbicide (Agent Orange) exposure, there is no resulting prejudice.  Rather, the Veteran is already presumed to have been exposed to herbicides during his service in Vietnam, and he has been granted presumptive service connection for diabetes mellitus on that basis.  The Veteran and his representative have argued that the claimed disorders are due to Agent Orange exposure, and have pointed to a VA treatment record suggesting such a relation, as discussed below.  Further, there has been no argument of any prejudice as a result of any notice defects.  Rather, the Veteran has had a fair opportunity to present arguments in support of his claims.  As such, no further notice is necessary under the circumstances of this case.

Concerning the duty to assist, the Veteran's service treatment records have been obtained and considered.  There is no indication that he receives any benefits from the Social Security Administration pertaining to his claimed disabilities.  As directed in the prior remand, all identified, outstanding VA treatment records have been obtained and considered, to include from the Viera Outpatient Clinic dated from November 2001 through February 2005, and from April 2006 forward.  There is no indication of any other outstanding records that are necessary for a fair adjudication of the Veteran's claims.  

In addition, as directed in the prior remand, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed disorders in August 2010.  Upon physical examination and interview of the Veteran, the examiner rendered a diagnosis and offered an opinion as to the etiology of the claimed disorders, to include whether they were caused or aggravated by herbicide exposure or by the service-connected diabetes mellitus.  The examiner provided a complete rationale for the opinion.  Although the examiner did not initially have the claims file for review, she provided addendum report in September 2010, after reviewing the entire claims file, stating that her opinion was unchanged.  Neither the Veteran nor his representative have argued that the examination is inadequate for adjudication purposes, and a review of the initial and addendum reports together reveals no inadequacies.  In addition, while more recent VA treatment records were associated with the claims file after the VA examination, such records contain no additional information as to the etiology of the Veteran's conditions.  Therefore, the medical evidence of record is sufficient and no further VA examination is required for a fair adjudication of the Veteran's claims.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

The Veteran seeks service connection for a bilateral hand and nail disorder.  He believes these conditions are due to his service-connected diabetes mellitus, or to exposure to herbicides (Agent Orange) during service in Vietnam.  See, e.g., November 2004 claim, October 2005 notice of disagreement.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

If a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Further, certain specified diseases will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran has provided competent and credible statements regarding persistent or recurrent symptoms of a disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, he is not competent to render a diagnosis or offer an opinion as to the etiology of any current hand or nail disorder, as this question requires specialized knowledge, training, or experience due to the complex nature of the involved body system.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Concerning a current disability, VA treatment records reflect spooning of the nails but no specific diagnosis.  See, e.g., September 2004 and April 2005 records.  The August 2010 VA examiner diagnosed koilonychia, based on the Veteran's subjective reports of pressure and pain due to spooning and disfigurement of fingernails, as well as physical examination showing that the nails of all digits are ridged and spooned.  This determination was unchanged after a review of the claims file.  As such, a current disability is shown.  

Concerning etiology, the Board notes that the Veteran is presumed to have been exposed to herbicides during service.  In this regard, the evidence demonstrates that he served in the Republic of Vietnam from August 1969 to April 1970 and from October 1970 to April 1971, within the applicable time period under 38 C.F.R. § 3.307(a)(6).  However, the Veteran's bilateral hand disorder is not one of the conditions that has been determined to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Further, presumptive service connection may not be granted on such basis for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).  As such, presumptive service connection for the claimed bilateral hand disorder may not be granted based on herbicide exposure.

Moreover, the weight of the medical evidence of record does not establish that the claimed disorder is due to herbicide exposure.  The Board notes that a VA provider stated in an April 2005 treatment record that the Veteran's condition is more likely than not related to herbicide exposure.  However, no rationale was provided and, therefore, this opinion is inadequate for adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must be supported by an analysis that can be considered and weighed against other opinions).  

The Veteran was afforded a VA examination to determine the nature and etiology of his claimed disorders in August 2010.  At that time, the Veteran reported an onset of disfigured nails for approximately 10 years with gradual worsening.  He was noted to have diabetes mellitus and to be a long time electrician.  His condition was constant and included irregular shaped fingernails, which were further described as ridged or spooned upon physical examination.  The examiner diagnosed koilonychia and opined that such condition is less likely as not (less than 50/50 probability) caused by or a result of time in service, herbicide exposure, or diabetes.  The examiner explained that this condition is associated with iron deficiency anemia, hemachromotosis, an autosomal dominant condition known as nail patella syndrome, and repetitive occupational exposure of the hands to petroleum-based solvents.  She further explained that the condition is not known to be associated with diabetes or exposure to herbicides.  

The Board finds that the April 2005 VA provider's opinion as to the etiology of the Veteran's hand or nail disorder is outweighed by the VA examiner's opinion, as the examiner provided a complete rationale for her opinion, which is based on consideration of all evidence of record and medical expertise.  Although the examiner did not initially have the claims file for review, she provided addendum report in September 2010, after reviewing the entire claims file, stating that her opinion was unchanged.  There is no contrary medical evidence relating to bilateral hand or nail disorder to the service-connected diabetes.  As such, the weight of the medical evidence does not establish that the Veteran's bilateral hand or nail disorder was incurred or aggravated as a result of herbicide exposure, or the service-connected diabetes mellitus.  As noted above, the Veteran's claimed disorder is also not listed as a disease that is presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, service connection may not be granted based on herbicide exposure or as secondary to diabetes mellitus.  

The Board has also considered whether service connection is warranted on a direct basis.  However, service treatment records reflect no complaints or treatment for symptoms of any hand or nail disorder.  Furthermore, the evidence does not reflect continuous symptomatology since service.  Rather, the Veteran has stated that his condition has been present for either 10 or 20 years, with worsening symptoms recently.  See March 2005 statement (indicating spooning over the past 20 years); August 2010 VA examination report (indicating onset 10 years ago).  In other words, the earliest reported symptoms were in approximately 1985, or more than 10 years after service.  In addition, the Veteran is not competent to offer an opinion as to the etiology of his hand or nail disorders, and there is no medical evidence linking the claimed disorders to any incident, disease, or injury during service.  As such, service connection may not be granted on a direct basis.  

The preponderance of the evidence is against service connection for a right or left hand and nail disorder, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.  As such, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.310.


ORDER

Service connection for a right hand and nail disorder is denied.

Service connection for a left hand and nail disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


